DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed 11/13/2019 and 05/06/2020 have been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 301.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
*Note: Load pattern analysis module 301 is mentioned in paragraph [0030] but is not shown in the figures.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 13 objected to because of the following informalities:  
Line 2: “based on the sex of the person when the person is male” should be changed to “when the sex of the person is male”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“… when executed by the processor, cause the computing device to: calculate a pressure injury score indicative of a likelihood that the person will develop a pressure injury based on the data from the plurality of load sensors, the at least one moisture sensor, and the electronic medical record” in claim 1.
“…when executed by the processor cause the computing device to: alter a treatment plan for the person based on the calculated pressure injury score” in claim 1.
“wherein the executable instructions, when executed by the processor, further cause the computing device to determine, based on the data received from the plurality of sensors coupled to the person support apparatus, a mobility of the person” in claim 3.
“wherein the executable instructions, when executed by the processor, further cause the computing device to … calculate the pressure injury score based on the blood pressure or the temperature” in claim 4.
“wherein calculating the pressure injury score comprises adjusting a facility baseline value based on the data from the plurality of sensors, the at least one moisture sensor, and the electronic medical record” in claim 5.
“calculating the pressure injury score by adjusting a baseline injury score for the facility based on the head angle of the person support apparatus, the mobility of the person, the moisture level, the age of the person, and the sex of the person” in claim 11.
“altering the treatment plan for the person based on the calculated pressure injury score” in claim 11.
“wherein adjusting the baseline injury score is performed according to a weighting of each of the head angle of the person support apparatus, the mobility of the person, the moisture level, the age of the person, and the sex of the person” in claim 15.
“wherein calculating the pressure injury score further comprises adjusting the baseline injury score based on the received input” in claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Examiner wishes to make reference to MPEP 2181 (II)(B): “When the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm”.  Because of this, the Examiner must find support for the specific algorithm disclosed by the Applicant that is capable of performing the claim limitations indicated above.  References to the instant application that the Examiner finds to provide ample support is listed below:
Paragraphs [0030], [0044], and [0050]-[0056]
Paragraphs [0057]-[0059]
Paragraphs [0030] and [0044]
Paragraphs [0037], [0053] and [0056] (vasopressors)
Paragraphs [0050]-[0056]
Paragraphs [0031] and [0050]-[0056]
Paragraphs [0057]-[0059]
Paragraphs [0030], [0044], and [0050]-[0056]
Paragraphs [0050]-[0056]
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite a data processing method for altering a treatment plan for a person based on a pressure injury score indicative of a likelihood that the person will develop a pressure injury.  This is an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they merely recite receiving data about a patient from sensors and calculating a pressure injury score based on the received data.  The calculation of a pressure injury score is then used to propose alterations to a treatment plan.  This is merely manipulation of data that does not amount to significantly more than an abstract idea, either individually or in ordered combination with the other elements of the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “plurality of sensors” (lines 7-8), and the claim also recites “at least one moisture sensor” (lines 7-8) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The Examiner believes the broad recitation “plurality of sensors” was intended to be the “plurality of load sensors” since “plurality of sensors” would include the subsequently recited “at least one moisture sensor” (lines 7-8).  
The limitation “a facility baseline value” renders claim 5 indefinite.  It is unclear what a facility baseline value is.  The Examiner believes the Applicant is referencing a healthcare facility based on reading paragraphs [0022] and [0050] of the instant specification.  However, this is not clear simply in view of the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “plurality of sensors” (line 2), and the claim also recites “at least one moisture sensor” (lines 2-3) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The Examiner believes the broad recitation “plurality of sensors” was intended to be the “plurality of load sensors” since “plurality of sensors” would include the subsequently recited “at least one moisture sensor” (lines 2-3)
Claim 6 recites the limitation "the data from the angle sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the bed" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “a baseline injury score for the facility” renders claim 11 indefinite.  It is unclear what a facility baseline score is.  The Examiner believes the Applicant is referencing a healthcare facility based on reading paragraphs [0022] and [0050] of the instant specification.  However, this is not clear simply in view of the claim.
Claim 11 recites the limitation "the facility" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “calculating the pressure injury score by adjusting a baseline injury score for the facility based on the head angle of the person support apparatus, the mobility of the person, the moisture level, the age of the person and the sex of the person” renders claim 11 indefinite.  It is unclear to the Examiner what the limitation “based on the head angle of the person support apparatus, the mobility of the person, the moisture level, the age of the person and the sex of the person” is in regards to.  In other words, is this “based on …” limitation with respect to “calculating the pressure injury score …” or “adjusting a baseline injury score …”?  The Examiner believes the “based on …” limitation is intended to describe the calculation of the pressure injury score and not how the baseline injury score for the facility is adjusted, but the limitation remains unclear.
Claim 11 recites the limitation "the head angle" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
The term "reduced mobility" in claim 14 is a relative term which renders the claim indefinite.  The term "reduced mobility" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for a “reduced mobility” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
The limitation “an air surface of the person support apparatus” renders claim 16 indefinite.  It is unclear what is considered to be an air surface of the person support apparatus.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ribble, et al. (U.S PGPub No. 2013/0317399).
Regarding claim 1, Ribble teaches (Figures 1 and 2) a system (paragraph [0002]) comprising: (Figure 1, elements 10, 102, 106) a plurality of load sensors coupled to a person support apparatus configured to support a person on a support surface of the person support apparatus configured to sense a mobility of the person on the person support apparatus (paragraph [0022] – The system 10 is configured to monitor physiological factors that can contribute to the development of pressure ulcers, such factors include interface pressure, skin moisture, lack of motion (i.e., mobility), and lack of activity; paragraph [0037] – The input 102 can be a sensor 106, such as a pressure sensor, temperature sensor, force sensor (i.e., load sensor), moisture sensor, accelerometer, etc.; paragraph [0046]/Table 1); (Figure 1, elements 10, 102, 106; Figure 3, element MT1; Figure 4, element TP1) at least one moisture sensor positioned between the person and the support surface configured to sense a moisture level between the person and the support surface (paragraphs [0022] and [0037] – In some embodiments, the temperature, force, pressure, moisture, and ultrasonic sensors are incorporated into the mattress MT1 and/or topper TP1); and (Figure 1, elements 16 – control system, i.e., computing device, 100, 102, 104, and 106) at least one computing device coupled to the plurality of sensors and the at least one moisture sensor (paragraphs [0025] and [0037] – The control system includes a processor 100, an input 102, and memory 104.  The input 102 can be a sensor 106 such as a force sensor or moisture sensor), (Figure 1, elements 16, 100, 102) the at least one computing device comprising a processor and memory storing computer readable and executable instructions (paragraph [0037] – The control system 16 includes a processor 100, an input 102, and memory 104) that, when executed by the processor, cause the computing device to: receive data from the plurality of load sensors coupled to the person support apparatus and the at least one moisture sensor (paragraph [0037] – sensors provide patient and environmental information to the processor 100 that is indicative of the status of a therapy, an identity of the person support surface being used, or a characteristic of the person, such as, the person's heart rate, respiration rate, respiration amplitude, skin temperature, weight, sleep state, body orientation, position, and/or other physiological characteristics or information about the person's condition); (Figure 1, element 110) obtain data from an electronic medical record associated with the person supported by the person support apparatus (paragraphs [0023] and [0039]-[0040]); (Figure 9, elements 114, 116, 118, 120; Table 1) calculate a pressure injury score indicative of a likelihood that the person will develop a pressure injury based on the data from the plurality of load sensors, the at least one moisture sensor, and the electronic medical record (paragraphs [0046]-[0047] – The information from the input includes information used to populate a Braden score table; [0049] – the processor calculates a risk score based on the Braden score table); and (Figure 9, elements 122 and 124) alter a treatment plan for the person based on the calculated pressure injury score (paragraphs [0050]-[0051]).
Therefore, claim 1 is anticipated by Ribble, et al.

Regarding claim 2, Ribble teaches the system of claim 1, wherein the data obtained from the electronic medical record is selected from the group consisting of data regarding previous or existing pressure injuries, an age of the person, the sex of the person, medication administered to the person, an amount of time the person was in an operating room, an indication that the person has diabetes, a frequency of patient turns, and nutritional information related to the person (paragraphs [0023], [0039] – nutritional information, medical history, [0049], lines 12-19).
Therefore, claim 2 is anticipated by Ribble, et al.

Regarding claim 4, Ribble teaches the system of claim 1, further comprising: (Figure 1, elements 10, 102, 106) a monitor for sensing data regarding a blood pressure or a temperature of the person (paragraphs [0022] – skin temperature; [0037] – a temperature sensor); wherein (Figure 1, elements 10, 100, 102, 106) the executable instructions, when executed by the processor, further cause the computing device to receive the data from the monitor (paragraph [0037] – The input 102 is a sensor 106 that can be a temperature sensor configured to provide patient and environmental information to the processor 100 that is indicative of the status of a therapy, an identity of the person support surface being used, or a characteristic of the person), and (Figure 9, elements 116, 118, and 120) calculate the pressure injury score based on the blood pressure or the temperature (paragraph [0049] – the processor determines what the level of risk of skin breakdown is as a function of the inputs).
Therefore, claim 4 is anticipated by Ribble, et al.

Regarding claim 6, Ribble teaches the system of claim 1, further comprising (Figure 1, elements 102 and 106; Figure 3, elements 34, γ (gamma)) an angle sensor coupled to a head end of the person support apparatus, wherein the executable instructions, when executed by the processor, further cause the computing device to receive the data from the angle sensor regarding a head angle of the bed (paragraph [0037] – The input can be a sensor such as a sensor that determines a characteristic of a person, such as body orientation and position; [0026] – the head and torso section 34 is moved such that it is at an angle of at least about 30 degrees; [0027] – the deck sections help move and/or maintain the various portions of the mattress at angles alpha, beta, and gamma with respect to the reference plane – One of ordinary skill in the art would recognize that the person support apparatus of Ribble includes sensors for body position and orientation, which would be used to maintain the angle requirements for the head and torso section 34 (i.e., head angle) outlined by Ribble).
Therefore, claim 6 is anticipated by Ribble, et al.

Regarding claim 7, Ribble teaches the system of claim 1, further comprising: (Figure 1, elements 10, 100; Figure 9, element 114) a mobile computing device communicatively coupled to the computing device (paragraph [0041] – The instruction sets define procedures 114 that cause the processor 100 to implement one or more protocols that alert a caregiver via a communication system when the system detects or determines that a pressure ulcer has formed or may form over time if no intervention is implemented; paragraph [0042] – The communication system can alert the caregiver by directly contacting the caregiver on their phone or pager); wherein altering the treatment plan comprises transmitting a turn reminder to the mobile computing device indicative that the person should be turned on the person support apparatus (paragraph [0051] – The caregiver can be notified that the person needs to be turned).
Therefore, claim 7 is anticipated by Ribble, et al.

Regarding claim 10, Ribble teaches the system of claim 1, as indicated hereinabove, wherein altering the treatment plan comprises causing the person support apparatus to be replaced with a different person support apparatus (paragraph [0023] – The care protocol can include information, such as, when a specialty person support surface needs to be used; paragraph [0052], lines 30-35).
Therefore, claim 10 is anticipated by Ribble, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ribble, et al. (U.S PGPub No. 2013/0317399).
Regarding claim 3, Ribble teaches the system of claim 1, as indicated hereinabove.  Ribble also teaches the limitation of instant claim 3, that is wherein (Figure 1, elements 10, 102, 106) the executable instructions, when executed by the processor, further cause the computing device to determine, based on the data received from the plurality of sensors coupled to the person support apparatus, a mobility of the person (paragraph [0022] – The system 10 is configured to monitor physiological factors that can contribute to the development of pressure ulcers, such factors include interface pressure, skin moisture, lack of motion (i.e., mobility), and lack of activity; paragraph [0046]/Table 1).  Ribble does not necessarily teach the limitation of instant claim 3, that is wherein calculating the pressure injury score comprises weighting the mobility of the person in the calculation greater than other received data.
However, Ribble does teach that (Figure 1, element 100 – processor; Figure 8, element 120) the processor determines what the level of risk of skin breakdown as a function of the inputs (paragraph [0049]).  Ribble teaches that in some contemplated embodiments, certain information may not be considered or given less weight based on information about the patient (paragraph [0049]).  Ribble also teaches an example, wherein pressure readings may not be considered for children, but incontinence is given more weight (paragraph [0049]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ribble’s system contemplates the possibility of giving more or less weight to certain inputs when determining the pressure injury score of the patient.  Ribble gives the example of giving incontinence more weight in calculating a pressure injury score, but one of ordinary skill in the art would recognize that Ribble gives just one example when a plurality of other examples are possible.  One of ordinary skill in the art would recognize that Ribble teaches sensors that monitor mobility of the patient and that Ribble’s system could give more weight to such mobility of a patient than other sensor inputs.  One of ordinary skill in the art would want Ribble’s system of giving different weights to different sensor inputs for the pressure injury score because patients are unique.  The culmination of weighted sensor inputs that accurately depicts a pressure injury score for one patient may not be accurate for another patient.  Therefore, one of ordinary skill in the art would desire such flexibility to be able to adapt the system for a multitude of patients.
Therefore, claim 3 is unpatentable over Ribble, et al.

Regarding claim 8, Ribble teaches the system of claim 1, as indicated hereinabove.  Ribble does not necessarily teach the limitation of instant claim 8, that is wherein altering the treatment plan comprises providing a recommendation that an incontinence pad positioned between the person and the support surface be replaced.
However, Ribble does teach (Figure 1, elements 10, 102, 106) that incontinence and skin moisture are factors that the system monitors (paragraphs [0022] and [0037]).  Ribble also teaches that (Figure 1, elements 10, 100, and 104; Figure 9, element 114) the memory stores one or more instruction sets that define procedures that cause the processor to implement one or more protocols that alert a caregiver via a communication system when the system detects or determines that a pressure ulcer has formed or may form over time if no intervention is implemented (paragraph [0041]).  Ribble also teaches that the processor determines if an intervention is required (paragraph [0050]).  Ribble teaches (Figure 4, elements FS1 and TP1) that one example of an intervention is to activate a low air loss therapy by activating the fluid supply and communicating air through the topper to remove excess moisture and heat from the skin (paragraph [0050]).  Ribble explains that therapy is configured to maintain the person’s skin within a predefined range (paragraphs [0050]-[0051]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ribble places an emphasis on monitoring the moisture level between the person and the person support surface.  One of ordinary skill in the art would recognize that removing and replacing an incontinence pad would be an intervention that would be included in Ribble’s therapy for maintaining the person’s skin within a predefined range.  One of ordinary skill in the art would recognize that in situations where the moisture levels are too high, it would be beneficial to replace a used incontinence pad with a new one in order to remove excess moisture if the excess moisture is due to incontinence.  One of ordinary skill in the art would recognize that such an intervention would be likely in Ribble’s system, as Ribble teaches that incontinence is a factor that the system monitors.  
Therefore, claim 8 is unpatentable over Ribble, et al.

Regarding claim 9, Ribble teaches the system of claim 1, as indicated hereinabove.  Ribble does not necessarily teach the limitation of instant claim 9, that is wherein altering the treatment plan comprises providing a recommendation for a nutrition consult for the person.
However, Ribble teaches (Figure 1, element 102, 110, 112) that the information received by the system from a remote database or EMR system can include nutritional information for the person (paragraph [0039]).  Ribble teaches (Figure 1, element 102) that the information from the input includes information used to populate a Braden score table (paragraphs [0046]-[0047]).  Ribble also teaches that the processor calculates a risk score based on the Braden score table (paragraph [0049]).   Ribble teaches that one of the categories for information included on the Braden score table is Nutrition (usual food intake pattern) and this information factors into a determination of the level of risk of skin breakdown (Table 1, paragraphs [0046] and [0049]).  Ribble also teaches that the processor determines if an intervention is required (paragraph [0050])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ribble considers nutritional information about the patient when determining a pressure injury risk.  One of ordinary skill in the art would recognize based on Ribble’s teachings that poor nutritional information for a patient negatively affects a patient’s risk for developing a pressure injury.  One of ordinary skill in the art would have recognized that Ribble teaches a step of determining whether an intervention is required (see at least Figure 9, element 122 and paragraph [0050]).  One of ordinary skill in the art would recognize that a nutrition consult would potentially positively impact a patient’s risk for developing a pressure injury, based on the patient’s evaluation for nutritional information on the Braden score table (see at least Table 1 of Ribble).  One of ordinary skill in the art would want to suggest a nutrition consult for a patient with a low evaluation on the patient’s nutritional information because it could possibly lower the patient’s risk of developing a pressure injury.
Therefore, claim 9 is unpatentable over Ribble, et al.

Claims 5 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ribble, et al. (U.S PGPub No. 2013/0317399) in view of Lachenbruch (U.S PGPub No. 2014/0304915) (cited in IDS).  “Pressure Ulcers Among Nursing Home Residents: United States, 2004” by Park-Lee, et al. is relied upon as supporting evidence (see attached).  
Regarding claim 5, Ribble teaches the system of claim 1, as indicated hereinabove.   Ribble does not teach the limitation of instant claim 5, that is wherein calculating the pressure injury score comprises adjusting a facility baseline value based on the data from the plurality of sensors, the at least one moisture sensor, and the electronic medical record.
Lachenbruch teaches an occupant support adapted to manage pressure ulcer risk of an occupant thereof (abstract).  Lachenbruch teaches that the Braden score is useful in accessing risk of developing pressure ulcers, but is a subjective assessment (paragraph [0002]).  Lachenbruch teaches that another well-known assessment is Reswick and Rogers (R&R) empirically based pressure-time curve (paragraph [0003]).  Lachenbruch teaches that despite being less subjective than the Braden score, the R&R curve does not account for risk factors that are patient specific or patient class specific (paragraph [0004]).  Lachenbruch teaches that it is desirable to develop further methods of managing pressure ulcer risk that capitalizes on the shortfalls of these two assessments (paragraph [0006]).  Lachenbruch teaches (Figure 3, dashed line) a generic pressure-time tolerance relationship which is also referred to as a “standard relationship” or “standard model” or “standard curve” (paragraph [0029]).  Lachenbruch teaches that in order to achieve patient specificity or patient class specificity, the generic relationship is adjusted based on a risk spectrum that relates a particular occupant’s tolerance to an occupant specific parameter (paragraph [0030]).  Lachenbruch teaches (Table 1) an example nonmonotonic risk spectrum where Braden score is the occupant specific parameter (paragraph [0030]).  Lachenbruch teaches that the occupant specific parameter can also be patient weight (table 4, claim 22).  Lachenbruch teaches (Table 1) that the relative risks seen in Table 1 are based on empirical data revealing the proportion of a large population of patients (approximately 88,000), each having a particular Braden score, who actually developed a pressure ulcer in a clinical setting (paragraph [0031]).  Lachenbruch further teaches (Figure 4) that in an actual clinical setting a caregiver will adjust the standard relationship based on the risk spectrum of Table 1 to determine a patient specific tolerance (paragraph [0032]).  Lachenbruch further teaches that a patient whose Braden score is 17 is a “standard” patient (i.e., baseline) (paragraph [0032]).  Lachenbruch explains that a patient with a Braden score of 18 is at a lower risk than the “standard” patient, and an adjustment to the pressure value would ensue that shows that the patient can withstand a larger pressure and duration before experiencing a pressure ulcer (paragraph [0033]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ribble’s system for altering a treatment plan for a person based on a pressure injury score with Lachenbruch’s occupant support adapted to manage pressure ulcer risk of an occupant thereof.  Both Ribble and Lachenbruch recognize that a patient’s Braden score should not be relied upon alone to assess a patient’s risk for developing pressure ulcers.  One of ordinary skill in the art would recognize that Ribble does teach calculating a pressure score based on the plurality of sensors (see at least Figure 9, paragraph [0037], and paragraph [0049] of Ribble), the at least one moisture sensor (see at least Figure 9, paragraph [0037], and paragraph [0049] of Ribble), and the electronic medical record (see at least paragraphs [0023] and [0039]-[0040] of Ribble).  While Ribble doesn’t teach calculating an injury score by adjusting a facility baseline, Ribble does teach that the system may be in communication with a care facility record or database system to receive information necessary to determine the person’s risk for skin breakdown or other factors that would influence the caregiver’s treatment decision (see paragraphs [0023]-[0024] of Ribble).  One of ordinary skill in the art would recognize that such information from a care facility record or database could include a baseline injury score for the facility.  One of ordinary skill in the art would also recognize that an adjustment to a score for a “standard” patient (i.e., baseline) could be implemented in a clinical setting (see at least paragraphs [0031]-[0032] and Figure 4 of Lachenbruch) based on such teaching from Lachenbruch.  Lachenbruch explains that the determination of a “standard” patient score was based off of data from approximately 88,000 patients.  One of ordinary skill in the art would recognize that such a population could be that of a particular health care facility.  One of ordinary skill in the art would have wanted such a method for calculating a pressure injury score by adjusting a baseline injury score in order to give nurses and healthcare professionals an easier understanding of the severity of a patient’s risk.  For instance, nurses and healthcare professionals will be able to easily understand if a patient’s risk for developing a pressure injury is higher than average, which will motivate quicker and different alterations to a treatment plan to combat the increased risk. 
Therefore, claim 5 is unpatentable over Ribble, et al. and Lachenbruch.

Regarding claim 11, Ribble teaches (Figures 1 and 9) a method for altering a treatment plan for a person based on a pressure injury score indicative of a likelihood that the person will develop a pressure injury (abstract, paragraph [0002]), comprising: (Figure 1, elements 102 and 106; Figure 3, elements 34, γ (gamma)) receiving data from one or more sensors coupled to a person support apparatus indicative of a head angle of the person support apparatus (paragraph [0037] – The input can be a sensor such as a sensor that determines a characteristic of a person, such as body orientation and position; [0026] – the head and torso section 34 is moved such that it is at an angle of at least about 30 degrees; [0027] – the deck sections help move and/or maintain the various portions of the mattress at angles alpha, beta, and gamma with respect to the reference plane – One of ordinary skill in the art would recognize that the person support apparatus of Ribble includes sensors for body position and orientation, which would be used to maintain the angle requirements for the head and torso section 34 (i.e., head angle) outlined by Ribble); (Figure 1, elements 10, 102, 106) receiving data from one or more sensors coupled to the person support apparatus indicative of a mobility of a person supported on the person support apparatus (paragraph [0022] – The system 10 is configured to monitor physiological factors that can contribute to the development of pressure ulcers, such factors include interface pressure, skin moisture, lack of motion (i.e., mobility), and lack of activity; paragraph [0037] – The input 102 can be a sensor 106, such as a pressure sensor, temperature sensor, force sensor (i.e., load sensor), moisture sensor, accelerometer, etc.; paragraph [0046]/Table 1); (Figure 1, elements 10, 102, 106; Figure 3, element MT1; Figure 4, element TP1) receiving data from a moisture sensor indicative of a moisture level between the person and the person support apparatus (paragraphs [0022] and [0037] – In some embodiments, the temperature, force, pressure, moisture, and ultrasonic sensors are incorporated into the mattress MT1 and/or topper TP1); (Figure 1, element 110) receiving data regarding an age and a gender of the person from an electronic medical record associated with the person (paragraphs [0023], [0039]-[0040], and [0049] – the thresholds are set based on a caregiver assessment, a data set, which can specify thresholds based on the person’s age, sex, weight, height, etc.); calculating the pressure injury score based on the head angle of the person support apparatus (paragraphs [0026]-[0027] and [0037]), the mobility of the person (paragraphs [0022] and [0037]), the moisture level (paragraphs [0022] and [0037]), the age of the person, and the sex of the person (paragraphs [0023], [0039]-[0040], and [0049], lines 12-19); and (Figure 9, elements 122 and 124) altering the treatment plan for the person based on the calculated pressure injury score (paragraphs [0050]-[0051]).  Ribble does not teach the limitation of instant claim 11, that is wherein the method comprises the step of calculating the pressure injury score by adjusting a baseline injury score for the facility.
	Lachenbruch teaches a method of managing pressure ulcer risk of an occupant of an occupant support (abstract).  Lachenbruch teaches that the Braden score is useful in accessing risk of developing pressure ulcers, but is a subjective assessment (paragraph [0002]).  Lachenbruch teaches that another well-known assessment is Reswick and Rogers (R&R) empirically based pressure-time curve (paragraph [0003]).  Lachenbruch teaches that despite being less subjective than the Braden score, the R&R curve does not account for risk factors that are patient specific or patient class specific (paragraph [0004]).  Lachenbruch teaches that it is desirable to develop further methods of managing pressure ulcer risk that capitalizes on the shortfalls of these two assessments (paragraph [0006]).  Lachenbruch teaches (Figure 3, dashed line) a generic pressure-time tolerance relationship which is also referred to as a “standard relationship” or “standard model” or “standard curve” (paragraph [0029]).  Lachenbruch teaches that in order to achieve patient specificity or patient class specificity, the generic relationship is adjusted based on a risk spectrum that relates a particular occupant’s tolerance to an occupant specific parameter (paragraph [0030]).  Lachenbruch teaches (Table 1) an example nonmonotonic risk spectrum where Braden score is the occupant specific parameter (paragraph [0030]).  Lachenbruch teaches that the occupant specific parameter can also be patient weight (table 4, claim 22).  Lachenbruch teaches (Table 1) that the relative risks seen in Table 1 are based on empirical data revealing the proportion of a large population of patients (approximately 88,000), each having a particular Braden score, who actually developed a pressure ulcer in a clinical setting (paragraph [0031]).  Lachenbruch further teaches (Figure 4) that in an actual clinical setting a caregiver will adjust the standard relationship based on the risk spectrum of Table 1 to determine a patient specific tolerance (paragraph [0032]).  Lachenbruch further teaches that a patient whose Braden score is 17 is a “standard” patient (i.e., baseline) (paragraph [0032]).  Lachenbruch explains that a patient with a Braden score of 18 is at a lower risk than the “standard” patient, and an adjustment to the pressure value would ensue that shows that the patient can withstand a larger pressure and duration before experiencing a pressure ulcer (paragraph [0033]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ribble’s method for altering a treatment plan for a person based on a pressure injury score with Lachenbruch’s methods for assessing patient’s risks for developing pressure ulcers.  Both Ribble and Lachenbruch recognize that a patient’s Braden score should not be relied upon alone to assess a patient’s risk for developing pressure ulcers.  While Ribble doesn’t teach calculating an injury score by adjusting a facility baseline, Ribble does teach that the system may be in communication with a care facility record or database system to receive information necessary to determine the person’s risk for skin breakdown or other factors that would influence the caregiver’s treatment decision (see paragraphs [0023]-[0024] of Ribble).  One of ordinary skill in the art would recognize that such information from a care facility record or database could include a baseline injury score for the facility.  One of ordinary skill in the art would also recognize that an adjustment to a score for a “standard” patient (i.e., baseline) could be implemented in a clinical setting (see at least paragraphs [0031]-[0032] and Figure 4 of Lachenbruch) based on such teaching from Lachenbruch.  Lachenbruch explains that the determination of a “standard” patient score was based off of data from approximately 88,000 patients.  One of ordinary skill in the art would recognize that such a population could be that of a particular health care facility.  One of ordinary skill in the art would have wanted such a method for calculating a pressure injury score by adjusting a baseline injury score in order to give nurses and healthcare professionals an easier understanding of the severity of a patient’s risk.  For instance, nurses and healthcare professionals will be able to easily understand if a patient’s risk for developing a pressure injury is higher than average, which will motivate quicker and different alterations to a treatment plan to combat the increased risk. 
Therefore, claim 11 is unpatentable over Ribble, et al. and Lachenbruch.

Regarding claim 12, Ribble, in view of Lachenbruch, renders obvious the method of claim 11, as indicated hereinabove.  Ribble further teaches the limitation of instant claim 12, that is wherein adjusting the baseline injury score comprises increasing the baseline injury score based on the age of the person (paragraph [0049] – The processor can compare the inputs to predetermined thresholds that are specified based on age, sex, weight, height, and other information.  One of ordinary skill in the art would recognize that a patient’s injury score, which represents the patient’s risk for a pressure injury, would increase with an increased age.  One of ordinary skill in the art would also recognize that age would play a role in the activity and mobility categories that are used to determine a patient’s risk (Table 1).  One of ordinary skill in the art would recognize that increased age could lead to lower activity and mobility levels, which will lead to a score that indicates an increased risk.).
Therefore, claim 12 is unpatentable over Ribble, et al. and Lachenbruch.

Regarding claim 13, Ribble, in view of Lachenbruch, renders obvious the method of claim 11, as indicated hereinabove.  Neither Ribble nor Lachenbruch teach the limitation of instant claim 13, that is wherein adjusting the baseline injury score comprises increasing the baseline injury score based on the sex of the person when the person is male.
Ribble does teach that the processor can compare the inputs to predetermined thresholds that are specified based on age, sex, weight, height, and other information (paragraph [0049]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ribble teaches that the sex of the patient influences the overall score that is generated that indicates a patient’s risk level for developing a pressure injury (see paragraph [0049] of Ribble).  One of ordinary skill in the art would recognize that Ribble does not specify how the patient’s sex is to influence the specified threshold.  One of ordinary skill in the art would recognize that the thresholds can be set by the facility care protocol and/or by the caregiver of the patient (see paragraph [0049] of Ribble).  One of ordinary skill would have possibly desired the baseline injury score to be increased for male patients, since analysis of pressure ulcer data in 2004 shows that pressure ulcers were more common in males than females (Park-Lee, et al.).
Therefore, claim 13 is unpatentable over Ribble, et al. and Lachenbruch.

Regarding claim 14, Ribble, in view of Lachenbruch, renders obvious the method of claim 11, as indicated hereinabove.  Ribble teaches the limitation of instant claim 14, that is wherein (Figure 9, element 120) adjusting the baseline injury score comprises increasing the baseline injury score based on a reduced mobility of the person (Table 1/Paragraph [0049] – The processor determines the level of risk of skin breakdown as a function of the inputs, which includes mobility and activity (Table 1).  One of ordinary skill in the art would recognize that the baseline injury score would increase based on a reduced mobility, as evidenced by Table 1 in Ribble.  For instance, a score of 1 for mobility indicates that the patient is completely immobile and doesn’t even make slight changes in body or extremity position without assistance.  One of ordinary skill in the art would recognize that this reduced mobility increases the baseline injury risk for developing a pressure ulcer.).
Therefore, claim 14 is unpatentable over Ribble, et al. and Lachenbruch.

Regarding claim 15, Ribble, in view of Lachenbruch, renders obvious the method of claim 11, as indicated hereinabove.  Ribble teaches the limitation of instant claim 15, that is wherein adjusting the baseline injury score is performed according to a weighting of each of (Figure 1, elements 100, 102, and 106; Figure 3, elements 34, γ (gamma)) the head angle of the person support apparatus (paragraphs [0026]-[0027], [0037] – The input can be a sensor such as a sensor that determines a characteristic of a person, such as body orientation and position, [0049] – the processor determines what the level of risk of skin breakdown as a function of the inputs), (Figure 9, element 120) the mobility of the person (Table 1/Paragraph [0049] – The processor determines the level of risk of skin breakdown as a function of the inputs, which includes mobility and activity (Table 1).  One of ordinary skill in the art would recognize that the baseline injury score would increase based on a reduced mobility, as evidenced by Table 1 in Ribble.), (Figure 1, elements 102 and 106) the moisture level (Table 1/Paragraph [0049] – The processor determines the level of risk of skin breakdown as a function of the inputs, which includes the degree to which the skin is exposed to moisture.  One of ordinary skill in the art would recognize that the baseline injury score would increase based on the patient being constantly moist (by perspiration, urine, etc., as evidenced by Table 1), the age of the person (paragraph [0049] – The processor can compare the inputs to predetermined thresholds that are specified based on age, sex, weight, height, and other information.  One of ordinary skill in the art would recognize that a patient’s injury score, which represents the patient’s risk for a pressure injury, would increase with an increased age.  One of ordinary skill in the art would also recognize that age would play a role in the activity and mobility categories that are used to determine a patient’s risk (Table 1).  One of ordinary skill in the art would recognize that increased age could lead to lower activity and mobility levels, which will lead to a score that indicates an increased risk.), and the sex of the person (paragraph [0049] – The processor can compare the inputs to predetermined thresholds that are specified based on age, sex, weight, height, and other information.).
Therefore, claim 15 is unpatentable over Ribble, et al. and Lachenbruch.

Regarding claim 16, Ribble, in view of Lachenbruch, renders obvious the method of claim 11, as indicated hereinabove.  Ribble also teaches the limitation of instant claim 16, that is wherein the method is further comprising: receiving one or more of the following inputs: information regarding an air surface of the person support apparatus (); data regarding a weight of the person; data indicative that the person Page 26 of 28Docket # 10677.USU1 / 32938-324has previously had a pressure injury; data indicative that the person has diabetes; data regarding an amount of time the person was in an operating room; data regarding an amount of time the person was in an emergency room; data regarding medications administered to the person; and data regarding an amount of time the person was in an intensive care unit (paragraphs [0022], [0037], [0039], and [0049] – weight, moisture (i.e., information regarding an air surface), EMR (including medical history), diabetes, medication); wherein (Figure 9, elements 114, 116, 118, 120) calculating the pressure injury score further comprises adjusting the baseline injury score based on the received input (paragraph [0049] – In step 120, the processor determines what the level of risk of skin breakdown as a function of the inputs.).
Therefore, claim 16 is unpatentable over Ribble, et al. and Lachenbruch.

Regarding claim 17, Ribble, in view of Lachenbruch, renders obvious the method of claim 11, as indicated hereinabove.  Ribble also teaches the limitation of instant claim 17, that is wherein (Figure 1, elements 10, 100; Figure 9, element 114) altering the treatment plan comprises transmitting a turn reminder to a caregiver indicative that the person should be turned on the person support apparatus (paragraph [0041] – The instruction sets define procedures 114 that cause the processor 100 to implement one or more protocols that alert a caregiver via a communication system when the system detects or determines that a pressure ulcer has formed or may form over time if no intervention is implemented; paragraph [0051] – The caregiver can be notified that the person needs to be turned).
Therefore, claim 17 is unpatentable over Ribble, et al. and Lachenbruch.

Regarding claim 18, Ribble, in view of Lachenbruch, renders obvious the method of claim 11, as indicated hereinabove.  Ribble does not necessarily teach the limitation of instant claim 18, that is wherein altering the treatment plan comprises providing a recommendation that an incontinence pad positioned between the person and the support surface be replaced.
However, Ribble does teach (Figure 1, elements 10, 102, 106) that incontinence and skin moisture are factors that the system monitors (paragraphs [0022] and [0037]).  Ribble also teaches that (Figure 1, elements 10, 100, and 104; Figure 9, element 114) the memory stores one or more instruction sets that define procedures that cause the processor to implement one or more protocols that alert a caregiver via a communication system when the system detects or determines that a pressure ulcer has formed or may form over time if no intervention is implemented (paragraph [0041]).  Ribble also teaches that the processor determines if an intervention is required (paragraph [0050]).  Ribble teaches (Figure 4, elements FS1 and TP1) that one example of an intervention is to activate a low air loss therapy by activating the fluid supply and communicating air through the topper to remove excess moisture and heat from the skin (paragraph [0050]).  Ribble explains that therapy is configured to maintain the person’s skin within a predefined range (paragraphs [0050]-[0051]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ribble places an emphasis on monitoring the moisture level between the person and the person support surface.  One of ordinary skill in the art would recognize that removing and replacing an incontinence pad would be an intervention that would be included in Ribble’s therapy for maintaining the person’s skin within a predefined range.  One of ordinary skill in the art would recognize that in situations where the moisture levels are too high, it would be beneficial to replace a used incontinence pad with a new one in order to remove excess moisture if the excess moisture is due to incontinence.  One of ordinary skill in the art would recognize that such an intervention would be likely in Ribble’s system, as Ribble teaches that incontinence is a factor that the system monitors.  
Therefore, claim 18 is unpatentable over Ribble, et al. and Lachenbruch.

Regarding claim 19, Ribble, in view of Lachenbruch, renders obvious the method of claim 11, as indicated hereinabove. Ribble does not necessarily teach the limitation of instant claim 19, that is wherein altering the treatment plan comprises providing a recommendation for a nutrition consult for the person.
However, Ribble teaches (Figure 1, element 102, 110, 112) that the information received by the system from a remote database or EMR system can include nutritional information for the person (paragraph [0039]).  Ribble teaches (Figure 1, element 102) that the information from the input includes information used to populate a Braden score table (paragraphs [0046]-[0047]).  Ribble also teaches that the processor calculates a risk score based on the Braden score table (paragraph [0049]).   Ribble teaches that one of the categories for information included on the Braden score table is Nutrition (usual food intake pattern) and this information factors into a determination of the level of risk of skin breakdown (Table 1, paragraphs [0046] and [0049]).  Ribble also teaches that the processor determines if an intervention is required (paragraph [0050])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ribble considers nutritional information about the patient when determining a pressure injury risk.  One of ordinary skill in the art would recognize based on Ribble’s teachings that poor nutritional information for a patient negatively affects a patient’s risk for developing a pressure injury.  One of ordinary skill in the art would have recognized that Ribble teaches a step of determining whether an intervention is required (see at least Figure 9, element 122 and paragraph [0050]).  One of ordinary skill in the art would recognize that a nutrition consult would potentially positively impact a patient’s risk for developing a pressure injury, based on the patient’s evaluation for nutritional information on the Braden score table (see at least Table 1 of Ribble).  One of ordinary skill in the art would want to suggest a nutrition consult for a patient with a low evaluation on the patient’s nutritional information because it could possibly lower the patient’s risk of developing a pressure injury.
Therefore, claim 19 is unpatentable over Ribble, et al. and Lachenbruch.

Regarding claim 20, Ribble, in view of Lachenbruch, renders obvious the method of claim 11, as indicated hereinabove.  Ribble teaches the limitation of instant claim 20, that is wherein altering the treatment plan comprises causing the person support apparatus to be replaced with a different person support apparatus (paragraph [0023] – The care protocol can include information, such as, when a specialty person support surface needs to be used; paragraph [0052], lines 30-35).
Therefore, claim 20 is unpatentable over Ribble, et al. and Lachenbruch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dunn, et al. (U.S PGPub No. 2021/0361225) teaches systems, devices, and methods for to the diagnostic measurement of condition for pressure ulcers.  Jayaraman, et al. (U.S PGPub No. 2020/0405217) teaches various embodiments for a pressure ulcer monitoring and prevention system.  Larson, et al. (WO 2017/218725) teaches systems, devices, and methods for managing a turn protocol for a person.  Larson, et al. (U.S PGPub No. 2017/0027498) teaches a system for monitoring medical conditions including pressure ulcers, pressure-induced ischemia and related medical conditions.  Sarrafzadeh, et al. (U.S Patent No. 9,220,455) teaches a handheld, conforming capacitive sensing apparatus configured to measure Sub-Epidermal Moisture (SEM).  Mravyan, et al. (U.S PGPub No. 2015/0371522) teaches a multi-patient pressure monitoring system for monitoring, prevention, and analysis of pressure ulcers.  Lee, et al. (U.S PGPub No. 2013/0281804) teaches systems, methods, and an apparatus for preventing and treating pressure ulcers in bedfast patients.  Hann teaches a system, method and computer program product for assessing a risk of developing pressure ulcers.  Receveur (U.S PGPub No. 2012/0259248) teaches a person support apparatus that supports a person in a laying-down or a seated position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792